 Case 1:20-cv-00021-RJJ-RSK ECF No. 45 filed 08/10/20 PageID.444 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

MICHAEL SALAMI,

                                                      Case No. 1:20-cv-21
                       Plaintiff,
                                                      Honorable Robert J. Jonker
v.

RANDEE REWERTS et al.,

                       Defendants.
____________________________/

                                    ORDER TO SHOW CAUSE

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. This

matter is presently before the Court on Plaintiff’s motion to charge the Michigan Department of

Corrections for photocopy fees (ECF No. 36). By order entered June 30, 2020, the Court directed

Plaintiff to make five copies of his complaint and exhibits and return them to the Court for service.

Plaintiff’s motion and affidavit (ECF No. 38) indicate that Plaintiff is unable to make the copies

and the library has refused to make them upon request.

               The Court will order the Michigan Department of Corrections (MDOC) to provide

copies of the complaint for service or show cause why Plaintiff is unable to obtain them. The

MDOC’s response to this Order shall be in the form of an affidavit and filed within fourteen days

of the date of this Order. If the MDOC fails to timely provide the copies or file a response, the

Court will direct the Clerk to make such copies as may be necessary and to charge the MDOC for

the cost of copying at the Court’s usual rate of $.50 per page. Therefore:

               IT IS ORDERED that Plaintiff’s motion is GRANTED IN PART; the MDOC

must provide copies to Plaintiff of the complaint and exhibits or show cause, on or before fourteen
 Case 1:20-cv-00021-RJJ-RSK ECF No. 45 filed 08/10/20 PageID.445 Page 2 of 2



days from the date of this Order, by way of an affidavit that explains why Plaintiff has not been

provided copies of his complaint and exhibits.

               IT IS FURTHER ORDERED that if the MDOC fails to comply with this Order,

the Clerk shall make such copies and charge the MDOC for the cost of copying at the Court’s

usual rate of $.50 per page.



Dated: August 10, 2020                                     /s/ Ray Kent
                                                           United States Magistrate Judge




                                                 2
